Citation Nr: 1533839	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  07-39 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1961 to December 1961; he had additional prior service with the Naval Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.

In October 2011 and again in May 2013, the Board remanded the matter for additional development and to schedule a hearing.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.


FINDING OF FACT

Hearing loss is related to active service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.A §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran seeks service connection for hearing loss as a result of noise exposure during a three-month period of active duty with the Navy.  He testified that during that time he was exposed to noise from paint chippers/deck grinders and other machinery aboard ship in the shipyard, as well as from practice firing of the ship's guns.  

The Veteran is competent to report onset of decreased hearing contemporaneous with active duty and exposure to loud noise.  Consistent with his assertion is an April 2011 rating decision reflecting service connection has been established for tinnitus as a result of noise exposure during service.  

The April 2011 VA examination report reflects sensorineural hearing loss, bilaterally.  The examiner concluded that it was at least as likely as not that the Veteran's hearing loss is related to noise exposure during service.  

The evidence establishes hearing impairment for VA compensation purposes.  See 38 C.F.R. § 3.385.  The audiologist determined it to be as likely as not that the Veteran's hearing loss is related to noise exposure during active service. 

Current hearing loss has been established.  The Veteran has provided competent and credible evidence of in-service incurrence of exposure to loud noise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that hearing loss is related to active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for hearing loss.


ORDER

Service connection for hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


